Broyles, C. J.
1. The defendant was tried on an indictment which charged that he did unlawfully “make and manufacture alcoholic and intoxicating liquors in the form of fermented beer.” Upon the trial a witness for the State testified that he found a whisky distillery near the defendant’s dwelling house, 22 gallons of whisky, and 17 barrels of beer made of peaches and scuppernongs, *328and that the beer “was fermented and ready to run.” In-view of the foregoing facts and testimony, the following excerpt from the charge of the court (complained of in the single special ground of the motion for a new trial) affords no cause for a reversal of the judgment: “The charge in this case is that the defendant did manufacture alcoholic and intoxicating liquors in the form of fermented beer. I charge you that the law takes judicial cognizance that fermented beer ready to run is alcoholic in its character.”
2. The evidence connecting the accused with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt, and, the finding of the jury having been approved by the trial judge,, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on 'account of illness.